Exhibit 10.37

[enumeral.jpg]

Arthur H. Tinkelenberg, Ph.D.

President & CEO

Enumeral Biomedical Holdings, Inc.

 

March 24, 2016

 

Kevin G. Sarney

c/o Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive, Suite 2000

Cambridge, MA 02140

 

Dear Kevin:

 

Enumeral Biomedical Holdings, Inc. (with its subsidiaries, “Enumeral” or the
“Company”) desires to continue to employ you as the Company’s Vice President of
Finance, Chief Accounting Officer and Treasurer. This letter agreement (the
“Agreement”) sets forth the current terms of your employment with Enumeral.

 

As Vice President of Finance, Chief Accounting Officer and Treasurer, you will
continue to report to the Company’s President and Chief Executive Officer. Your
principal responsibilities will continue to include overseeing the Company’s
day-to-day finance and accounting functions, and such other duties as assigned
by the Company’s President and Chief Executive Officer. You will continue to
work closely with the other members of the Company’s senior management team, and
will advise and interact with the Company’s Board of Directors (the “Board”).

 

You will continue to work at the Company’s Cambridge, Massachusetts facility,
and your base salary will continue at the rate of $260,000 per annum (the “Base
Salary”), payable in semi-monthly installments and subject to applicable
deductions and withholdings. At the discretion of the Board or the Board’s
Compensation Committee, you remain eligible to earn a target bonus of up to 25%
of your Base Salary (the “Target Bonus Percentage”), based on achievement of
corporate objectives as determined by the Board or the Compensation Committee.
You will be expected to devote 100% of your business time and energies to your
work with the Company.

 

You have previously been granted options to purchase shares of the Company’s
common stock pursuant to the terms and conditions of the Company’s 2014 Equity
Incentive Plan, as amended (the “2014 Plan”). Those options will continue to
vest and become exercisable during your employment with the Company in
accordance with the terms of the 2014 Plan.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

 

 

 

Should circumstances change such that your employment with the Company
terminates without Cause (as defined below) or should you resign for Good Reason
(as defined below), you shall be entitled to the following severance benefits,
provided that you execute a separation and release agreement (a “Separation
Agreement”) in the form proposed by and acceptable to the Company:

 

(i) the Company will continue to pay you your Base Salary at the then-current
rate for a period of six (6) months following the date of your termination of
employment with the Company (the “Severance Period”), provided that you continue
to comply with and not breach the terms of the Separation Agreement and, as
applicable, that certain Obligations Agreement, dated as of July 25, 2014, that
you have previously entered into with the Company (the “Obligations Agreement”);
and in the event of any noncompliance or breach of such terms, in addition to
any other rights or remedies the Company may have, all severance payments shall
immediately be terminated;

 

(ii) All earned and declared but unpaid bonuses which are due and payable shall
be immediately payable, including without limitation a pro rata portion of the
current year’s potential bonus calculated based on the then-current Target Bonus
Percentage, payable in a lump sum, based on the number of days in any given year
that you were employed through the date of termination (the “Termination Date”),
based on achievement of then-current corporate objectives through the
Termination Date as determined in good faith by the President and Chief
Executive Officer of the Company.

 

Upon a Change of Control (as defined in the 2014 Plan), you will be entitled to
immediate and full vesting of the shares underlying your Enumeral stock options
and all other equity awards granted to you which remain unvested as of the date
of such Change in Control. For the avoidance of doubt, in the event that,
following a Change in Control, your employment terminates without Cause or
should you resign for Good Reason, you shall be entitled to the severance
benefits set forth above.

 

For purposes of this Agreement, “Cause” shall be determined by the Company’s
President and Chief Executive Officer, acting in good faith, and shall mean any
of the following: (a) any failure of the employee to take or refrain from taking
any corporate action consistent with the employee’s duties as Vice President of
Finance, Chief Accounting Officer and Treasurer as specified in written
directions of the Company’s President and Chief Executive Officer or the Board;
(b) the employee’s willful engagement in illegal conduct or gross misconduct
that is injurious to the Company; (c) the conviction of the employee of, or the
entry of a pleading of guilty or nolo contendere by the employee to, any crime
involving moral turpitude or any felony; (d) fraud upon the Company including,
without limitation, falsification of Company records or financial information;
or (e) the employee’s breach of any of the non-compete, non-solicitation, and
proprietary information provisions of this Agreement (including the terms of the
Obligations Agreement).

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

 

  

In addition, for purposes of this Agreement, “Good Reason” shall mean the
occurrence, without the employee’s prior written consent, of any of the events
or circumstances set forth in clauses (a) through (c) below:

 

(a)a material diminution in employee’s rate of Base Salary;

 

(b)a material diminution in employee’s authority, duties, or responsibilities;
or

 

(c)a material breach by the Company of this Agreement;

 

provided that any of the events described in clauses (a) though (c) of this Good
Reason definition shall constitute Good Reason only if the Company fails to cure
such event within thirty (30) days after receipt from the employee of written
notice of the event which constitutes Good Reason; and provided further that
“Good Reason” shall cease to exist for an event on the sixtieth (60th) day
following its occurrence, unless the employee has given the Company written
notice thereof prior to such date.

 

You will continue to be entitled to fifteen (15) days (i.e., three weeks) of
paid time off per year to be used for vacation time, and five (5) sick days and
personal days (subject to change in accordance with the Company’s vacation and
sick time policies). A maximum of five (5) days can be carried over from one
calendar year into the next calendar year. You are also entitled to Company
recognized holidays. You remain eligible to participate in the Company’s benefit
plans in accordance with the Company’s policies, including medical and dental
insurance and flexible spending account plans. As the Company offers additional
benefits, you will be eligible to participate in such programs. The Company may
modify benefits from time to time as it deems necessary.

 

You confirm that you continue to be an employee “at will,” which means that you
or the Company can terminate the employment at any time and for any reason or no
reason at all. In addition, you reaffirm your duties set forth in the
Obligations Agreement.

  

This Agreement, together with any other agreement and instruments referred to
herein (including but not limited to the Obligations Agreement and the 2014
Plan), constitutes the entire agreement between the parties and supersedes all
prior agreements and understandings, whether written or oral, relating to the
terms of your employment and the termination thereof.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

 

  

If you agree to the terms of this Agreement, please sign below and return this
letter to me. We look forward to continuing our work together at Enumeral.

 

  Very truly yours,       /s/ Arthur H. Tinkelenberg, Ph.D.   Arthur H.
Tinkelenberg, Ph.D.   President & Chief Executive Officer

 

ACCEPTED BY:       /s/ Kevin G. Sarney   Kevin G. Sarney  

  



200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

